FORM 10-K /A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-52883 CREATIVE LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-445603 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 701 Market, Suite 113, St. Augustine, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (904) 824-3133 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such filing). Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein,and will not be contained,to the best of Registrant'sknowledge,in definitive proxy or informationstatements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company)Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act):o Yesþ No The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the closing sale price of the registrant’s common stock on March 31, 2011, as quoted on the OTC Bulletin Board, was approximately $7,778,000. As of December 15, 2011, the Registrant had 11,465,242 issued and outstanding shares of common stock. Documents Incorporated by Reference:None PART I Cautionary Statement Concerning Forward-Looking Statements This report contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as “believes”, “expects”, “anticipates”, “intends”, “plans”, “estimates”, “should”, “likely” or similar expressions, indicates a forward-looking statement. The identification in this report of factors that may affect the Company’s future performance and the accuracy of forward-looking statements is meant to be illustrative and by no means exhaustive. All forward-looking statements should be evaluated with the understanding of their inherent uncertainty. ITEM 1.BUSINESS BUSINESS The Company was formed in March 2006 to design, manufacture and sell chiropractic tables and beds.The Company generated only changing revenue and essentially abandoned its business plan in March 2008. On July 2, 2010 the Company acquired BFK Franchise Company, LLC, a Nevada limited liability company formed in May 2009, for 9,000,000 shares of the Company’s common stock. On the July 7, 2010, shareholders holding a majority of the Company’s outstanding common stock approved an amendment to the Company’s Articles of Incorporation changing the name of the Company to Creative Learning Corporation. Unless otherwise indicated, all references to the Company include the operations of BFK. BFK, which conducts business under the trade name, BRICKS 4 KIDS®, offers programs designed to teach principles of engineering, architecture and physics to children ages 3-12+ using LEGO® bricks. BFK provides classes (both in school and after school), special events programs and day camps that are designed to enhance and enrich the traditional school curriculum, trigger young children’s lively imaginations and build self-confidence.BFK’s programs foster creativity and provide a unique atmosphere for students to develop problem solving and critical thinking skills by designing and building machines, catapults, pyramids, race cars, buildings and numerous other systems and devices using LEGO® bricks. 2 LEGO® Bricks LEGO® is a line of construction toys manufactured by the LEGO® Group, a privately held company based in Billund, Denmark.The flagship product, LEGO®, consists of colorful interlocking plastic bricks and an accompanying array of gears, minifigures and various other parts. LEGO® bricks can be assembled and connected in many ways to construct such objects as vehicles, buildings, and even working robots.Anything constructed can then be taken apart, and the pieces used to make other objects.The toys were originally designed in the 1940s in Europe and have achieved an international appeal, with an extensive subculture that supports LEGO® movies, games, video games, competitions, and four LEGO® themed amusement parks. LEGO® pieces of all varieties are a part of a universal system.Despite variation in the design and purpose of individual pieces over the years, each remains compatible in some way with existing pieces.LEGO® bricks from 1958 still interlock with those made in 2010, and LEGO® sets for young children are compatible with those made for teenagers. Bricks, beams, axles, gears, mini figures, and all other parts in the LEGO® system are manufactured to an exacting degree of precision.When snapped together, pieces must have just the right amount of strength and flexibility mixed together to stick together.They must stay together until pulled apart.They cannot be too easy to pull apart, or the resulting constructions would be unstable; they also cannot be too difficult to pull apart, since the disassembly of one creation in order to build another is part of the LEGO® appeal. Since it began producing plastic bricks, the LEGO® Group has released thousands of sets themed around a variety of topics including town and city, space, robots, pirates, LEGO® Trains, Racers, Vikings, castles, Bionicle, dinosaurs, holiday locations, scuba diving and undersea exploration, the wild west, the Arctic, airports and miners. The LEGO® range has expanded to encompass accessory motors, gears, lights, sensors, and cameras designed to be used with LEGO® components.Motors, battery packs, lights and switches are sold under the name Power Functions.The Technics line utilizes newer types of interlocking connections that are still compatible with the older brick type connections.The Technics line can often be motorized with Power Functions. LEGO® initiated a robotics line of toys called “Mindstorms” in 1998, and has continued to expand and update this range ever since.The product originated from a programmable brick developed at the MIT Media Lab and the name is taken from a paper written by a computer scientist and educator who developed the educational theory of constructionism, and whose research was at times funded by the LEGO® Group. The programmable LEGO® brick which is at the heart of these robotics sets has undergone several updates and redesigns, with the latest being called the 'NXT' brick, and sold under the brand name of LEGO® Mindstorms NXT 2.0 or 1.5.The set includes sensors that detect touch, light, sound and ultrasonic waves, with several others being sold separately, including an RFID reader.The intelligent brick can be programmed using software available for both Windows and Mac computers, and is downloaded onto the brick via Bluetooth. 3 Current Programs Offered by BFK In-school field trips.One-hour classes during school hours.Classes are correlated to the science for a particular grade level.Teacher guides, student worksheets, and step-by-step instruction are provided.Recommended fees: $5-$8 per student. After-school classes.One hour, one day a week class held after school.Recommended fees: $10-$15 per class per child, minimum commitment is usually 4 classes. Pre-school classes.Classes can be held in pre-schools for children of pre-school ages.Recommended fees; $5-$7 per child. Classes for home-schooled children.Classes can be held in the home of one of the parents of a home-schooled child.Recommended fees: $8-$10 per child. Camps.Normally 3 hours per day for 5 days.Camps can take place at schools or at other child-related venues.Children use LEGO® bricks to explore various science and math concepts while working in an open, friendly environment.The material covered each session varies depending on students’ ages, experience, and skill level.A new project is built each week.Architectural concepts are taught while assembling buildings, castles and other structures.Instructional content includes concepts of friction, gravity and torque, scale, gears, axles and beams. The curriculum can include the construction of a scaled model of the children’s school or the school mascot.The children work and play with programmable LEGO® bricks along with electric motors, sensors, system bricks, and LEGO® Technic pieces (i.e. gears, axles, and beams).Recommended fees: $125-$150/child.Children go home with a small LEGO® project (cost about $5/child) Birthday Parties.In the home of the birthday child.Recommended fees: $150 per party up to 10 children.If over 10 children the fee is $10/child. Special Events.Activities with LEGO® bricks can be held in various locations including church centers, lodges, child-related venues, private schools, pre-schools, etc.Program can include parents, grandparents and all children in the family.Recommended fees: $5 per family. Operating Units BFK operates through Corporate Creativity Centers and franchisees. A Corporate Creativity Center is a store-front location, owned and operated by BFK, where BFK coordinates in school field trips, after school classes, parties, camps and other programs – as well as the retail sales of LEGO® merchandise. As of December 15, 2011 BFK had: ● 1 Corporate Creativity Center in Florida. ● 105 franchises in 26 states and 3 foreign countries. 4 Franchise Program A franchisee pays a one-time, non-refundable franchise fee of $24,000 upon the execution of the franchise agreement and is required to pay BFK a royalty of 7% of the amount received from the operation of the franchise. The franchisee is granted an exclusive territory and a license to use the “Bricks 4 Kidz®” name and trademarks in the franchised territory.The franchisee is required to conform to certain standards of business practices.Each franchise is run as an independent business and, as such, is responsible its operation, including employment of adequate staff. Franchisees are permitted to assign their franchise provided that BFK receives advance notice of the proposed assignment, the transferee assumes the obligations under the franchise agreement, the transferee meets certain conditions and qualifications, and BFK receives a $5,000 transfer fee. The term of the franchise is for ten years.BFK has the right to terminate any franchisee in the event of the franchisee’s bankruptcy, a default under the franchise agreement, or other events.The franchisee has the right to renew the franchise for an additional ten years if, at the time of renewal, the franchisee is in good standing and pays a renewal fee in the amount of $5000. In addition to the $24,000 franchise fee, a franchisee is advised that an additional investment of between $8,000 and $23,000 will be required for such things as equipment and supplies, insurance, marketing and working capital during the start-up phase of the business. Competition To the best of BFK’s knowledge, there are no companies franchising a model similar to that of Bricks 4 Kidz®.However, Play-Well Teknologies, with offices in San Anselmeo and Pleasanton, California, offers after-school classes, camps and birthday parties using LEGO® bricks.Vision Education and Media offers after school classes using LEGO®bricks in its office in New York City, NY.In addition, several other small businesses around the country offer after-school classes and vacation camps using LEGO® bricks.These classes and camps are typically held in elementary schools, middle schools and community colleges. 5 Government Regulation The offer and sale of franchises, and the operations of franchises in some respects, are regulated by the Federal Trade Commission and some state governments. In 1979 the Federal Trade Commission promulgated what became known as the FTC Franchise Rule.The FTC Franchise Rule requires detailed disclosure of a wide variety of information as a condition to selling a franchise, but the rule does not regulate the franchise relationship or require any filing or registration on the part of a franchisor.The FTC Franchise Rule requires that the franchisor provide a disclosure statement or prospectus to each prospective buyer prior to execution of a contract or payment of money relating to the franchise relationship. However, the FTC Franchise Rule is narrow and does not preempt state law, which often is stricter than the FTC Franchise Rule.As such, numerous states require franchise disclosure documents to be registered with the state authorities, and numerous states regulate the franchise relationship itself. California, Florida, Hawaii, Illinois, Indiana, Maryland, Michigan, Minnesota, New York, North Dakota, Rhode Island, South Dakota, Texas, Utah, Virginia, Washington and Wisconsin all have franchise statues and regulations which typically require a franchisor to file or register its offering with the state government and to provide all prospective franchisees with the disclosure document. In these so called “registration states”, state regulatory agencies review the franchisor’s registration application, the franchise disclosure document, the proposed franchise agreement and any other agreements franchisees must sign.State regulators also review the financial condition of the franchisor, the background of the franchisor’s executives and sales agents and provisions regarding the rights and remedies of the franchisor and the franchise as provided in the franchise agreement.These state agencies can deny registration if they believe that the sale of the franchise would be deceptive in any way. Numerous other states have laws regulating various facets of the relationship between the franchisee and franchisor.These “relationship laws” typically regulate franchisors’ ability to terminate or refuse renewal of a franchise, contain provisions requiring that a franchisor have “good cause” before terminating or refusing to renew a franchise and may also address other issues such as the right of a deceased franchisee’s heirs to continue the franchise after the original investor’s death.Some laws require a franchisor to buy back excess inventory from the franchisee in the even of termination.Some state laws make it illegal for a franchisor to demand a general release from a franchisee as a condition of renewing or entering into a new agreement. Under the FTC Franchise Rule, the FTC has the authority to seek civil penalties against a franchisor for violations of the FTC Franchise Rule.Each of the “registration states” has similar authority to seek penalties for violations of their requirements.Violations may include the offer or sale of an unregistered franchise, failing to timely provide the disclosure document to a prospective franchisee or making misrepresentations in the franchise disclosure documents.Additionally, officers of the franchisor may have personal liability if they had knowledge of or participated in the violations. Individuals cannot sue a franchisor for a violation of the FTC Franchise Rule.However, most of the pre-sale disclosure states grant a private right of action for violation of the state statue and have remedies that typically include damages, rescission of the franchise agreement and attorneys’ fees. 6 General The Company’s offices, consisting of approximately 1,100 square feet, are located in an office/condo complex at 701 Market, Suite 113, St. Augustine, FL32095.The Company purchased this unit in July 2011 for $50,000, As of December 15, 2011 the Company employed five persons on a full time basis. The Company’s website is www.bricks4kidz.com. LEGO® is a registered trademark of the LEGO® Group of companies which do not sponsor, authorize or endorse BFK’s programs or its website. ITEM 1A. RISK FACTORS Not applicable. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES See Item 1 of this report. ITEM 3.LEGAL PROCEEDINGS BFK Franchise Company vs. Robin Staples CA-11-1595. On September 29, 2011 BFK filed a suit against Robin Staples in the Circuit Court, St. Johns County, Florida.The suit alleges that Robin Staples violated the non-compete clause in an agreement that BFK entered into with Ms. Staples in 2010.BFK has petitioned the court for an injunction against Ms. Staples to enjoin her from operating her competing business. Robin Staples vs. BFK Franchise Company, LLC, No. 11-2-37615-0 SEA.On October 31, 2011 Robin Staples filed a complaint in the SUPERIOR COURT OF WASHINGTON FOR KING COUNTY againstBFK alleging that she did not violate any non-compete with respect to the Staples Agreement thatBFK entered into with Ms. Staples in 2010.BFK filed an answer and petitioned the court for a stay until the case in St. Johns County is adjudicated. 7 ITEM 4.REMOVED AND RESERVED ITEM 5.MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY On November 7, 2008, the Company’s common stock began trading on the OTC Bulletin Board under the symbol “BTWO.”Prior to that date, there was no established trading market for the Company’s common stock. Shown below is the range of high and low quotations for our common stock for the periods indicated as reported by the OTC Bulletin Board.The market quotations reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not necessarily represent actual transactions. Quarter Ending High Low 12/31/2009 $ $ 3/31/2010 $ $ 6/30/2010 $ $ 9/30/2010 $ $ 12/31/2010 $ $ 3/31/2011 $ $ 6/30/2011 $ $ 9/30/2011 $ $ As of December 15, 2011, the Company had 11,465,242 outstanding shares of common stock and 266 shareholders of record. Holders of common stock are entitled to receive dividends as may be declared by the Board of Directors.The Company’s Board of Directors is not restricted from paying any dividends but is not obligated to declare a dividend.No dividends have ever been declared and it is not anticipated that dividends will ever be paid. The Company’s Articles of Incorporation authorize its Board of Directors to issue up to 10,000,000 shares of preferred stock.The provisions in the Articles of Incorporation relating to the preferred stock allow the Company’s directors to issue preferred stock with multiple votes per share and dividend rights which would have priority over any dividends paid with respect to the holders of the Company’s common stock.The issuance of preferred stock with these rights may make the removal of management difficult even if the removal would be considered beneficial to shareholders generally, and will have the effect of limiting shareholder participation in certain transactions such as mergers or tender offers if these transactions are not favored by the Company’s management. 8 See Item 7 of this report for information concerning shares of the Company’s common stock which have been issued or sold since July 1, 2010. The Company has relied upon the exemption provided by Section 4(2) of the Securities Act of 1933 with respect to the sale or issuance of these shares of its common stock. The persons who acquired these securities were sophisticated investors and were provided full information regarding the Company’s business and operations. There was no general solicitation in connection with the offer or sale of these securities. The persons who acquired these securities acquired them for their own accounts. The certificates representing these securities bear a restricted legend providing that they cannot be sold unless pursuant to an effective registration statement or an exemption form registration. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the audited financial statements and notes thereto contained in this report. Results of Operations Although from a legal standpoint the Company, on July 2, 2010, acquired BFK Franchise Company, for financial reporting purposes, the acquisition of BFK constituted a recapitalization, and the acquisition was accounted for similar to a reverse merger, with the result that BFK was deemed to have acquired the Company.As a result, the financial statements of the Company included as part of this report represent the activity of BFK from May 19, 2009 (the inception of BFK) to July 2, 2010, and the consolidated activity of BFK and the Company from July 2, 2010 forward.Material changes of items in the Company’s Statement of Operations for the year ended September 30, 2011 as compared to the same period in the prior year are discussed below. Increase (I) Item or Decrease (D) Reason Revenues I Growth of business resulting in increased sales of franchises and an increase in royalties received from franchisees. Operating Expenses I Growth in business. 9 Liquidity and Capital Resources Sources and (uses) of funds for the years ended September 30, 2011 and 2010 are shown below: Year Ended September 30, Cash used in operations $ ) $ ) Purchase of equipment ) ) Loans/(Repayments) ) Sale of common stock Cash on hand at beginning of period - Subsequent to July 2, 2010, the date the Company acquired BFK Franchise Company, the Company had the following transactions in its common stock: Between September 2010 and December 2010, the Company sold 55,342 units at a price of $3.00 per unit. Each Unit consisted of four shares of the Company’s common stock and one warrant.Each Warrant entitles the holder to purchase one share of the Company’s common stock at a price of $3.00 per share.The Warrants expire on the earlier of July 31, 2013, or twenty days following written notification from the Company that its common stock had a closing bid price at or above $4.00 for any ten of twenty consecutive trading days.The proceeds from the sale of the Units were used to open a new Corporate Creativity Center in Coral Springs, Florida, as well as for developing the Company’s online Franchise Management Tool (the “FMT”) that is used by franchisees for business management and general and administrative expenses. On June 24, 2010 the Company borrowed $100,000 from a franchisee.During the three months ended December 31, 2010 this loan was converted into 250,000 shares. On July 15, 2010 the Company borrowed $100,000 from three persons.During the three months ended December 31, 2010 these loans were converted into 215,902 shares. Of this amount, 62,500 shares had not been issued as of April 15, 2011. On December 28, 2010 the Company borrowed $10,000 from a franchisee.The loan was repaid on April 2, 2011.In partial consideration for providing this loan, the Company agreed to issue 7,500 shares to the franchisee.Of this amount, 2,500 shares have been issued as of April 15, 2011 and 5,000 shares remain to be issued. 10 Between August 1, 2010 and March 1, 2011 the Company issued 35,000 shares for investor relations services. Between January 1, 2011 and February 1, 2011 the Company issued 100,000 shares to two persons for services rendered. On January 21, 2011 the Company issued 10,000 shares to an employee for services rendered. In March 2011 the Company granted a third party an option to purchase up to 667,000 shares at a price of $0.675 per share.The option expires on June 15, 2011.As of April 15, 2011 the option holder had purchased 160,000 shares. Between April 1, 2011 and April 15, 2011 the Company sold 99,500 shares, at a price of $1.00 per share, to a group of private investors. In May 2011 the Company issued 50,000 shares of common stock to Dan O’Donnell, the Company’s Vice President of Operations, for services rendered. On February 27, 2011 the Company borrowed $15,000 from a third party. This loan was repaid on March 22, 2011. In partial consideration for providing this loan, the Company agreed to issue 2,500 shares to the lender.As of December 15, 2011, these shares had not been issued. Between January 4, 2011 and September 30, 2011 the Company sold 1,026,405 shares of its common stock to private investors. The Company received $951,177 from the sale of these shares. Except as indicated, none of the shares described above were issued to an officer, director, principal shareholder or an affiliate of the Company. As of December 15, 2011 the Company’s operating cash requirements were approximately $90,000 per month. The Company anticipates that its capital requirements for the twelve-month period ending December 31, 2012 will be as follows: General and administrative expenses $ Marketing $ Business development $ Opening new Corporate Creativity Centers $ The Company does not have any commitments or arrangements from any person to provide the Company with any additional capital. The Company may not be successful in raising the capital it needs. As of December 15, 2011 the Company’s liabilities consisted primarily of trade payables. In October and November 2011, the Company began to generate a positive cash flow from its operations. Notwithstanding the above, there is no assurance the Company’s operations will be profitable or that the Company will continue to generate a positive cash flow. 11 Contractual Obligations The following table summarizes the Company’s contractual obligations as of September 30, 2011: Total Lease of corporate office $ - - $ Lease of Corporate Creativity Center $ $ Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonable likely to have a current or future material effect on the Company’s financial condition, changes in financial condition, results of operations, liquidity or capital resources. Outlook Other than as disclosed above, the Company does not know of any trends, demands, commitments, events or uncertainties that will result in, or that are reasonably likely to result in, the Company’s liquidity increasing or decreasing in any material way. Other than as disclosed above, the Company does not know of any significant changes in its expected sources and uses of cash Critical Accounting Policies and Recent Accounting Pronouncements See Note 1 to the Company’s financial statements included as part of this report for a discussion of the Company’s critical accounting policies and recent accountingpronouncements, the adoption of which may have a material effect on the Company’s financial statements. 12 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS Not applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See the financial statements and accompanying notes included as part of this report. ITEM9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ONACCOUNTINGAND FINANCIAL DISCLOSURE None. ITEM 9A.CONTROLS AND PROCEDURES An evaluation was carried out under the supervision and with the participation ofmanagement, including the Company’s Principal Financial Officer and Principal Executive Officer, of the effectiveness of disclosure controls and procedures as of the end of the period covered by this report on Form10-K. Disclosure controls and procedures are procedures designed with the objective of ensuring that information required to be disclosed in reports filed under the Securities Exchange Act of 1934, such as this Form10-K, is recorded, processed, summarized and reported, within the time period specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and is communicated to management, including the Company’s Principal Executive Officer and Principal Financial Officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, management concluded that, as of September 30, 2011, the Company’s disclosure controls and procedures were effective. 13 Management’s Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting. As defined by the Securities and Exchange Commission, internal control over financial reporting is a process designed by, or under the supervision of the Company’s principal executive officer and principal financial officerand implemented by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with U.S. generally accepted accounting principles. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Brian Pappas, the Company’s Principal Executive and Financial Officer, evaluated the effectiveness of disclosure controls and procedures as of September 30, 2011 based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission, or the COSO Framework. Management’s assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this evaluation, management concluded that the Company’s internal control over financial reporting was effective as of September 30, 2011. There was no change in internal control over financial reporting that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 14 ITEM 9B. OTHER INFORMATION In March 2011 Jeff Pappas resigned as an officer of the Company and acquired a franchisee for Las Vegas, Nevada. ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE The Company’s officers and directors are listed below. Directors are generally elected at the annual shareholders' meeting and hold office until the next annual shareholders' meeting or until their successors are elected and qualified. Executive officers are elected by Directors and serve at their discretion. Name Age Position Brian Pappas 60 President, Principal Financial Officer, Principal Accounting Officer, Secretary and Director Michelle Cote 43 Founder and a Director Dan O'Donnell 43 Vice President of Operations and a Director Steven Menscher 48 Director Brian Pappas has been an officer and Managing Member of BFK since May 2009.Between 1981 and 1998 Brian Pappas owned and operated (with his brother Jeff), Together Development Corporation, which sold franchises under the trade name “Together Dating Service.”Mr. Pappas and his brother grew Together Development Corporation from 12 franchises to over 175 franchises which were located throughout the US, Canada, England, Netherlands and Germany.After Mr. Pappas sold Together Development Corporation in 1998 he opened Skater Paradise, Inc, which operated a chain of indoor skate parks in Massachusetts.After selling Skater Paradise, Inc in 2004 Mr. Pappas, until April, 2009, provided consulting services, and in some instances acted as the franchise development director for Zen Massage Center, WeekDay Gourmet, Shape up Sisters, Digicom Specialties, The Online Outpost, and Auction-It-Today.In the spring of 2009, Mr. Pappas met with Michelle Cote, the founder of Bricks 4 Kidz®, and together they formed BFK in May 2009.Between 1981 and 1998 Mr. Pappas also co-owned and operated two advertising agencies, Cushing & Pappas and The Thought Process.Mr. Pappas graduated from Colgate University in 1973 with a Bachelor of Arts degree in mathematics and music. Dan O’Donnell has been an officer and Vice President of Operations of BFK since April 15, 2010.Between October 2009 and his association with BFK, Mr. O’Donnell developed the Franchise Marketing Tool (FMT) for BFK, which is an essential component of the Bricks 4 Kidz® franchise model.Between May 2000 and October 2009 Mr. O’Donnell was the Director of Franchise Operations for The Whole Child Learning Company, a franchisor of children’s educational services, where he was responsible for the oversight of all daily operational activities, franchisee training and ongoing franchisee support. Mr. O’Donnell began his career in 1994 when he developed and launched a computer education program for children called Computer Kids Unlimited in Pittsburgh.Mr. O’Donnell attended the University of Pittsburgh at Titusville between August 1987 and May 1988 and Richard Bland College between August 1988 and May 1990. 15 Michelle Cote co-founded BFK in May 2009 and founded Bricks 4 Kidz® in June, 2008.In her capacity as “founder”, Ms. Cote advises BFK in the areas of creative development and new programs.Ms. Cote developed the Bricks 4 Kidz® concept and since early 2008 has been operating after-school classes, camps and birthday parties using LEGO® bricks.Between 2005 and 2008 Ms. Cote was a free lance architectural draftsman.Prior to that time Ms. Cote worked for an architectural firm in St. Augustine, FL.Ms. Cote received her B.A. degree from Flagler College in St. Augustine in 1991 with a major in Spanish/Latin American studies and graduated Cum Laude. Steven Menscher was appointed as director of the Company on July 30, 2010.Mr. Menscher is an attorney, a private investor, and an experienced executive specializing in all aspects of start-up companies, including legal, corporate planning and strategic planning.Since 1997, he has been the president of SeCure Files, Inc., an Aspen, Colorado based computer service company,Mr. Menscher has also been of counsel for Rohan Development Corporation of Los Angeles.Mr. Menscher is a graduate of the University of Colorado, Boulder, and the Pepperdine University School of Law. Brian Pappas, Michele Cote and Dan O’Donnell’s longstanding relationship with the Company benefits the Company and its shareholders and qualifies them to be directors. Steven Menscher’s experience with development stage companies benefits the Company and its shareholders and qualifies him to be a director. The Company does not have a compensation committee.The Company’s directors serve as its audit committee. The Company’s directors are not independent directors as that term is defined in section 803 of the listing standards of the NYSE AMEX.No director is a “financial expert” as that term is defined in the regulations of the Securities and Exchange Commission.The Company does not believe a financial expert is necessary since its revenues for the year ended September 30, 2011 were less than $1,700,000. The Company has not adopted a Code of Ethics applicable to its principal executive, financial, and accounting officers and persons performing similar functions.The Company does not believe a Code of Ethics is needed at this time since the Company has only three officers. 16 ITEM 11.EXECUTIVE COMPENSATION The following table shows the compensation paid or accrued to the Company’s executive officers during the years ended September 30, 2011 and 2010. Name and PrincipalPosition Fiscal Year Salary (1) Bonus (2) Stock Awards (3) Option Awards (4) All Other Compensation (5) Total Brian Pappas, $ $ Principal Executive, $ $ Financial and Accounting Officer Michelle Cote, $ $ Founder $ $ Dan O’Donnell, $ $ Vice President of $ $ Operations The dollar value of base salary (cash and non-cash) earned. The dollar value of bonus (cash and non-cash) earned. The fair value of stock issued for services computed in accordance with ASC 718 on the date of grant. The fair value of options granted computed in accordance with ASC 718 on the date of grant. All other compensation received that we could not properly report in any other column of the table. In the case of Ms. Cote, compensation consists of franchisee training, consulting and support. Long-Term Incentive Plans.The Company does not provide its officers or employees with pension, stock appreciation rights, long-term incentive or other plans. Employee Pension, Profit Sharing or other Retirement Plans.The Company does not have a defined benefit, pension plan, profit sharing or other retirement plan, although it may adopt one or more of such plans in the future. 17 Compensation of Directors During Year Ended September 30, 2011.The Company does not compensate its directors for acting as such. Compensation Committee Interlocks and Insider Participation. The Company’s directors act as its compensation committee.During the year ended September 30, 2011 each director participated in deliberations concerning executive officer compensation. During the year ended September 30, 2011, none of the Company’s officers was a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of the Company’s directors. ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table shows, as of December 15, 2011, information with respect to those persons owning beneficially 5% or more of the Company’s common stock and the number and percentage of outstanding shares owned by each Director and officer and by all officers and directors as a group.Unless otherwise indicated, each owner has sole voting and investment powers over their shares of common stock. Name and Address Shares Owned Percent of Outstanding Shares Brian Pappas % 701 Market St., Ste. 113 St. Augustine, FL32095 Michele Cote % 701 Market St., Ste. 113 St. Augustine, FL32095 Dan O’Donnell % 701 Market St., Ste. 113 St. Augustine, FL32095 Steven Menscher % 725 Castle Creek Drive Aspen, CO 81611 (All officers and directors % as a group 5 persons) Shares are held of record by FranVentures, LLC, a limited liability company managed by Mr. Pappas. Shares are held of record by MC Logic, LLC, a limited liability company controlled by Ms. Cote. 18 ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS None. ITEM 14.PRINCIPAL ACCOUNTING FEES AND SERVICES Ronald R. Chadwick, P.C. (“Chadwick”) audited the Company’s financial statements for the year ended September 30, 2010.The following table shows the fees billed to the Company during the periods presented by Chadwick. Year Ended September 30, 2011 Year Ended
